DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 20 are objected to because of the following informalities: claim 1 recites (emphasis added): wherein the at least one failover apparatus plans and executes an emergency trajectory using of a trajectory planner. The word “of” appears to be erroneous and its removal is requested. Additionally, claim 20 lacks a period at the end of its final sentence. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 8-11 require interpretation under 35 U.S.C. 112(f). Claim 8 recites …the vehicle is transitioned into a safe state by means of at least one failover apparatus… and dependent claims 9-11 refer to the device of claim 8. These claims invoke 35 U.S.C. 112(f) for reciting a means (“failover apparatus”) for the function of “transition[ing] into a safe state” with a transitional phrase “by means of”. Examiner notes that the specification does not provide sufficient structure for the failover apparatus and therefore cannot be interpreted under 35 U.S.C. 112(f). (See rejections under 35 U.S.C. 112(a) and (b) below.)
Examiner also notes that claim 8 seems to invoke interpretation under 35 U.S.C. 112(f) for another recitation of a device for operating an automatically driving vehicle, but the examiner has chosen not to interpret this limitation for the following reasoning: The applicant’s specification recites in paragraph [0037]: Parts of the device 1 may be formed individually or together as a combination of hardware and software, for example as programmed code that is executed in a micro-controller or a microprocessor. The device in question would therefore interpreted to be a combination of hardware and software, for example as programmed code that is executed in a micro-controller or a microprocessor. However, if interpreted in this way, the processor (“the device”) would also contain a “failover apparatus” and a “trajectory planner” according to the language of claim 8, which would seem to contradict the interpretation of the device being a processor. Consequently, claim 8 and its dependent claims 9-11 must again be rejected under 35 U.S.C. 112(a) and (b) (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) because the claim purports to invoke 35 U.S.C. 112(f) due to its recitation of …the vehicle is transitioned into a safe state by means of at least one failover apparatus… but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim 8 is also rejected under 35 U.S.C. 112(a) due to its recitation of a device for operating an automatically driving vehicle but fails to recite a combination of elements to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function.

Dependent claims 9-11 are also rejected under 35 U.S.C. 112(a) due to their dependency on claim 8 and their consequent recitations of the limitations discussed above.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) due to its recitation of …the vehicle is transitioned into a safe state by means of at least one failover apparatus…, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 8 is additionally rejected under 35 U.S.C. 112(b) as being indefinite due to its recitation of a device for operating an automatically driving vehicle, which fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, as the device lacks sufficient structure. Furthermore, no limitations within the claim or dependent claims 9-11 provide sufficient structure for the device.

Dependent claims 9-11 are also rejected under 35 U.S.C. 112(b) due to their dependency on claim 8 and their consequent recitations of the limitations discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauler et al. US 20150012166 A1 (hereinafter Hauler) in view of Sucan US 10782685 B1
 (hereinafter Sucan).

1.	Hauler discloses A method for operating an automatically driving vehicle ([0005] “…a method and a pertinent system that are capable of automatically guiding a vehicle…”),
wherein application instances are executed according to a specified configuration ([0018] “…the components … of communication technology and power supply technology.” Examiner notes that the components are application instances. They are executed according to a specified configuration in that they are configured for at least communication technology and power supply technology.) distributed over several computational nodes ([0018] Each component is connected logically to each of the two redundant preceding components and following components. The components provided are the respective first and second device…” Examiner notes that the components are distributed over at least a first and second device (i.e., several computational nodes).),
wherein detected sensor data from a sensor system are supplied to at least part of the application instances ([0019] “…sensor suites are connected which can detect objects in the vehicle surroundings…”),
and wherein control signals are generated and provided from at least part of the application instances to control the vehicle ([0011] “…the generation of the first control signals for actuator devices…”),
wherein recognized faults are reacted to by switching to redundant application instances ([0018] “Determination of the fault situation of one of the components, and thus the switchover between normal operating mode and emergency mode, occur by way of a system state analysis…”)
wherein the vehicle is transitioned into a safe state ([0017] “…in the event of failure of an operationally necessary component of the autonomous vehicle guidance system, identifies the safe stoppage position 6 located closest to vehicle 3 and brings vehicle 3 safely to a halt…”) by means of at least one failover apparatus ([0017] “…by way of second devices…”)
wherein the at least one failover apparatus plans and executes an emergency trajectory using of a trajectory planner ([0017] “…vehicle guidance then switches over to the emergency operating mode, and vehicle 3 is guided along the concurrently identified trajectory 5a…”),
wherein sensor data are detected via separate signal lines using of a sensor system of the vehicle and supplied to the at least one failover apparatus ([0009] “…redundant signal transfer paths over which the signals from a selected device are conveyed to a subordinate selected device… the vehicle surroundings sensor signals… can be provided for this purpose.”),
and wherein control signals are generated using the at least one failover apparatus ([0011] “…the generation of the first control signals for actuator devices…”) and transmitted via separate control lines to an actuator system of the vehicle. ([0009] “…redundant signal transfer paths over which the signals from a selected device are conveyed to a subordinate selected device… the control signals for actuator devices… can be provided for this purpose.”)
Examiner notes that Hauler discloses reacting to recognized faults as discussed above, but does not explicitly disclose reconfiguring to restore a redundancy or segregation condition. However, Sucan does disclose reconfiguring the configuration to restore specified redundancy conditions and/or segregation conditions, ((column 2, lines 25-28) “…the one or more second computing devices … attempting to recover from errors during a given trip…” Examiner notes that the second computing devices attempt to recover from errors, i.e., reconfigure to restore a redundancy condition, wherein the redundancy condition is more than one operational computing devices.)
Examiner notes that Hauler discloses transitioning into a safe state as discussed above, but does not explicitly disclose doing so in reaction to one or more of the following conditions. However, Sucan does disclose when at least one specified redundancy condition and/or at least one segregation condition cannot be met by the reconfiguration, and/or a specified time for reconfiguration is exceeded ((column 1, lines 49-52) “…a timer to limit an amount of time that the one or more second computing devices has to generate the new trajectory…”), and/or an unrecoverable malfunction has been recognized, ((column 1, lines 47-48) “…determining whether the error is a recoverable…”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Hauler by adding the attempt to recover from errors and the determination of recoverability as disclosed by Sucan in order to maintain normal function of the vehicle in the presence of errors, and, failing that, to intelligently bring the vehicle to a stop.

2.	Modified Hauler contains, as discussed above, The method of claim 1,
Hauler additionally discloses wherein the at least one failover apparatus obtains exclusive access to the actuator system of the vehicle in an emergency. ([0007] “…a further selection device decides whether the first control signals for actuator devices which are identified in the first regulation device, or the second control signals for actuator devices which are identified in the second regulation device, are conveyed to one of the signal inputs of the actuators for autonomous vehicle guidance.” Examiner notes that the selection device binarily chooses one of the two devices to convey control signals to the actuator devices. Consequently, the device that is chosen has exclusive access to the actuator system.)

3.	Modified Hauler contains, as discussed above, The method of claim 1,
Examiner notes that Hauler discloses a failover apparatus ([0017] “…by way of second devices…”) but does not explicitly disclose operating the apparatus inside a housing. However, Sucan does disclose apparatuses within a housing: ((column 5, lines 23-26) “…the processor, computing device, or memory may actually include multiple processors, computing devices, or memories that may … be stored within the same physical housing.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Hauler by adding the housing as disclosed by Sucan in order to secure and protect the contents of the housing.

4.	Modified Hauler contains, as discussed above, The method of claim 1,
Examiner notes that Hauler discloses wherein the at least one failover apparatus ([0017] “…by way of second devices…”) but does not explicitly disclose that the apparatus is operated at a location in the vehicle protected from external influences and manipulations. However, Sucan does disclose apparatuses that are operated at a location in the vehicle protected from external influences and manipulations: ((column 5, lines 23-26) “…the processor, computing device, or memory may actually include multiple processors, computing devices, or memories that may … be stored within the same physical housing.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Hauler by adding the housing as disclosed by Sucan in order to secure and protect the contents of the housing.

5.	Modified Hauler contains, as discussed above, The method of claim 1,
Hauler additionally discloses wherein the trajectory planner and other functions of the at least one failover apparatus are provided using a separate computing apparatus. (Examiner notes that the following is a list of failover apparatuses that are, themselves, separate computing apparatuses and therefore they use separate computing apparatuses: [0018] “The components provided are the respective first and second device 7, 12 for identifying the current position of the vehicle and for identifying objects and open spaces in the vehicle surroundings, furthermore first and second planning device 8, 13, furthermore first and second regulation device 9, 14 for identifying actuator control signals, and first and second longitudinal-dynamics-influencing and transverse-dynamics-influencing actuator devices 10, 15, 11, 16.” Examiner also notes that the apparatuses are evidenced to compute separately because they generate (i.e. compute) separate signals: [0011] “…the generation of the first control signals for actuator devices in the first regulation device and the generation of the second control signals for actuator devices in the second regulation device likewise occur mutually independently.” )

6.	Modified Hauler contains, as discussed above, The method of claim 1,
Hauler additionally discloses wherein the at least one failover apparatus is supplied by a separate energy supply at least during an emergency. ([0013] “…the first and the second regulation device… are powered by way of mutually independent energy supply systems.”)

7.	Modified Hauler contains, as discussed above, The method of claim 1,
Hauler additionally discloses wherein the at least one failover apparatus is operated redundantly. ([0017] “…by way of second devices that are designed redundantly with respect to the first devices and can be connected by way of any switchable signal paths from the first devices…”)

8.	Hauler discloses A device for operating an automatically driving vehicle ([0002] “…an apparatus for operating a motor vehicle in an automated driving mode, in which, in two devices…”),
wherein in the vehicle, application instances are executed according to a specified configuration ([0018] “…the components … of communication technology and power supply technology.” Examiner notes that the components are application instances. They are executed according to a specified configuration in that they are configured for at least communication technology and power supply technology.) distributed over several computational nodes ([0018] Each component is connected logically to each of the two redundant preceding components and following components. The components provided are the respective first and second device…” Examiner notes that the components are distributed over at least a first and second device (i.e., several computational nodes).),
wherein detected sensor data from a sensor system are supplied to at least part of the application instances ([0019] “…sensor suites are connected which can detect objects in the vehicle surroundings…”),
and wherein control signals are generated and provided from at least part of the application instances to control the vehicle ([0011] “…the generation of the first control signals for actuator devices…”), comprising:
at least one failover apparatus ([0017] “…by way of second devices…”) with separate signal lines to a sensor system of the vehicle ([0009] “…redundant signal transfer paths over which the signals from a selected device are conveyed to a subordinate selected device… the vehicle surroundings sensor signals… can be provided for this purpose.”) and with separate control lines to an actuator system of the vehicle ([0009] “…redundant signal transfer paths over which the signals from a selected device are conveyed to a subordinate selected device… the control signals for actuator devices… can be provided for this purpose.”),
wherein the device is configured to react to recognized faults by switching to redundant application instances ([0018] “Determination of the fault situation of one of the components, and thus the switchover between normal operating mode and emergency mode, occur by way of a system state analysis…”)
wherein the at least one failover apparatus is designed to transition the vehicle into a safe state ([0017] “…in the event of failure of an operationally necessary component of the autonomous vehicle guidance system, identifies the safe stoppage position 6 located closest to vehicle 3 and brings vehicle 3 safely to a halt…”)
wherein the at least one failover apparatus has a trajectory planner that is configured to plan and execute an emergency trajectory ([0017] “…vehicle guidance then switches over to the emergency operating mode, and vehicle 3 is guided along the concurrently identified trajectory 5a…”),
wherein the at least one failover apparatus ([0017] “…by way of second devices…”) is designed to receive detected sensor data from the sensor system of the vehicle via the separate signal lines ([0009] “…redundant signal transfer paths over which the signals from a selected device are conveyed to a subordinate selected device… the vehicle surroundings sensor signals… can be provided for this purpose.”),
and to generate control signals ([0011] “…the generation of the first control signals for actuator devices…”) and transmit them via the separate control lines to the actuator system of the vehicle. ([0009] “…redundant signal transfer paths over which the signals from a selected device are conveyed to a subordinate selected device… the control signals for actuator devices… can be provided for this purpose.”)
Examiner notes that Hauler discloses reacting to recognized faults as discussed above, but does not explicitly disclose reconfiguring to restore a redundancy or segregation condition. However, Sucan does disclose reconfiguring the configuration to restore specified redundancy conditions and/or segregation conditions, ((column 2, lines 25-28) “…the one or more second computing devices … attempting to recover from errors during a given trip…” Examiner notes that the second computing devices attempt to recover from errors, i.e., reconfigure to restore a redundancy condition, wherein the redundancy condition is more than one operational computing devices.)
Examiner notes that Hauler discloses transitioning into a safe state as discussed above, but does not explicitly disclose doing so in reaction to one or more of the following conditions. However, Sucan does disclose when at least one specified redundancy condition and/or at least one segregation condition cannot be met by the reconfiguration, and/or a specified time for reconfiguration is exceeded ((column 1, lines 49-52) “…a timer to limit an amount of time that the one or more second computing devices has to generate the new trajectory…”), and/or an unrecoverable malfunction has been recognized, ((column 1, lines 47-48) “…determining whether the error is a recoverable…”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the device as disclosed by Hauler by adding the attempt to recover from errors and the determination of recoverability as disclosed by Sucan in order to maintain normal function of the vehicle in the presence of errors, and, failing that, to intelligently bring the vehicle to a stop.

9.	Modified Hauler contains, as discussed above, The device of claim 8,
Examiner notes that Hauler discloses a failover apparatus ([0017] “…by way of second devices…”) but does not explicitly disclose operating the apparatus inside a housing. However, Sucan does disclose apparatuses within a housing: ((column 5, lines 23-26) “…the processor, computing device, or memory may actually include multiple processors, computing devices, or memories that may … be stored within the same physical housing.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the device as disclosed by Hauler by adding the housing as disclosed by Sucan in order to secure and protect the contents of the housing.

10.	Modified Hauler contains, as discussed above, The device of claim 8,
Hauler additionally discloses wherein the at least one failover apparatus has a separate energy supply that is configured to supply the at least one failover apparatus with energy at least during an emergency. ([0013] “…the first and the second regulation device… are powered by way of mutually independent energy supply systems.”)

11.	Hauler discloses A vehicle ([0015] “…an automated motor vehicle according to the present invention…”) comprising at least one device of claim 8 (examiner notes that modified Hauler contains the device of claim 8, as discussed above.),
Examiner notes that Hauler discloses wherein the at least one failover apparatus ([0017] “…by way of second devices…”) but does not explicitly disclose that the apparatus is arranged at a location in the vehicle protected from external influences and manipulations. However, Sucan does disclose apparatuses that are operated at a location in the vehicle protected from external influences and manipulations: ((column 5, lines 23-26) “…the processor, computing device, or memory may actually include multiple processors, computing devices, or memories that may … be stored within the same physical housing.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the vehicle as disclosed by Hauler by adding the housing as disclosed by Sucan in order to secure and protect the contents of the housing.

12.	Modified Hauler contains, as discussed above, The method of claim 2,
Examiner notes that Hauler discloses a failover apparatus ([0017] “…by way of second devices…”) but does not explicitly disclose operating the apparatus inside a housing. However, Sucan does disclose apparatuses within a housing: ((column 5, lines 23-26) “…the processor, computing device, or memory may actually include multiple processors, computing devices, or memories that may … be stored within the same physical housing.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Hauler by adding the housing as disclosed by Sucan in order to secure and protect the contents of the housing.

13.	Modified Hauler contains, as discussed above, The method of claim 2,
Examiner notes that Hauler discloses wherein the at least one failover apparatus ([0017] “…by way of second devices…”) but does not explicitly disclose that the apparatus is operated at a location in the vehicle protected from external influences and manipulations. However, Sucan does disclose apparatuses that are operated at a location in the vehicle protected from external influences and manipulations: ((column 5, lines 23-26) “…the processor, computing device, or memory may actually include multiple processors, computing devices, or memories that may … be stored within the same physical housing.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Hauler by adding the housing as disclosed by Sucan in order to secure and protect the contents of the housing.

14.	Modified Hauler contains, as discussed above, The method of claim 3,
Examiner notes that Hauler discloses wherein the at least one failover apparatus ([0017] “…by way of second devices…”) but does not explicitly disclose that the apparatus is operated at a location in the vehicle protected from external influences and manipulations. However, Sucan does disclose apparatuses that are operated at a location in the vehicle protected from external influences and manipulations: ((column 5, lines 23-26) “…the processor, computing device, or memory may actually include multiple processors, computing devices, or memories that may … be stored within the same physical housing.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Hauler by adding the housing as disclosed by Sucan in order to secure and protect the contents of the housing.

15.	Modified Hauler contains, as discussed above, The method of claim 2,
Hauler additionally discloses wherein the trajectory planner and other functions of the at least one failover apparatus are provided by means of a separate computing apparatus. (Examiner notes that the following is a list of failover apparatuses that are, themselves, separate computing apparatuses and therefore they use separate computing apparatuses: [0018] “The components provided are the respective first and second device 7, 12 for identifying the current position of the vehicle and for identifying objects and open spaces in the vehicle surroundings, furthermore first and second planning device 8, 13, furthermore first and second regulation device 9, 14 for identifying actuator control signals, and first and second longitudinal-dynamics-influencing and transverse-dynamics-influencing actuator devices 10, 15, 11, 16.” Examiner also notes that the apparatuses are evidenced to compute separately because they generate (i.e. compute) separate signals: [0011] “…the generation of the first control signals for actuator devices in the first regulation device and the generation of the second control signals for actuator devices in the second regulation device likewise occur mutually independently.” )

16.	Modified Hauler contains, as discussed above, The method of claim 3,
Hauler additionally discloses wherein the trajectory planner and other functions of the at least one failover apparatus are provided by means of a separate computing apparatus.  (Examiner notes that the following is a list of failover apparatuses that are, themselves, separate computing apparatuses and therefore they use separate computing apparatuses: [0018] “The components provided are the respective first and second device 7, 12 for identifying the current position of the vehicle and for identifying objects and open spaces in the vehicle surroundings, furthermore first and second planning device 8, 13, furthermore first and second regulation device 9, 14 for identifying actuator control signals, and first and second longitudinal-dynamics-influencing and transverse-dynamics-influencing actuator devices 10, 15, 11, 16.” Examiner also notes that the apparatuses are evidenced to compute separately because they generate (i.e. compute) separate signals: [0011] “…the generation of the first control signals for actuator devices in the first regulation device and the generation of the second control signals for actuator devices in the second regulation device likewise occur mutually independently.” )

17.	Modified Hauler contains, as discussed above, The method of claim 4,
Hauler additionally discloses wherein the trajectory planner and other functions of the at least one failover apparatus are provided by means of a separate computing apparatus. (Examiner notes that the following is a list of failover apparatuses that are, themselves, separate computing apparatuses and therefore they use separate computing apparatuses: [0018] “The components provided are the respective first and second device 7, 12 for identifying the current position of the vehicle and for identifying objects and open spaces in the vehicle surroundings, furthermore first and second planning device 8, 13, furthermore first and second regulation device 9, 14 for identifying actuator control signals, and first and second longitudinal-dynamics-influencing and transverse-dynamics-influencing actuator devices 10, 15, 11, 16.” Examiner also notes that the apparatuses are evidenced to compute separately because they generate (i.e. compute) separate signals: [0011] “…the generation of the first control signals for actuator devices in the first regulation device and the generation of the second control signals for actuator devices in the second regulation device likewise occur mutually independently.” )

18.	Modified Hauler contains, as discussed above, The method of claim 2,
Hauler additionally discloses wherein the at least one failover apparatus is supplied by a separate energy supply at least during an emergency. ([0013] “…the first and the second regulation device… are powered by way of mutually independent energy supply systems.”)
19.	Modified Hauler contains, as discussed above, The method of claim 3,
Hauler additionally discloses wherein the at least one failover apparatus is supplied by a separate energy supply at least during an emergency. ([0013] “…the first and the second regulation device… are powered by way of mutually independent energy supply systems.”)
20.	Modified Hauler contains, as discussed above, The method of claim 4,
Hauler additionally discloses wherein the at least one failover apparatus is supplied by a separate energy supply at least during an emergency ([0013] “…the first and the second regulation device… are powered by way of mutually independent energy supply systems.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664